     Case 2:20-cv-00560-GMN-BNW Document 23 Filed 10/14/20 Page 1 of 2



 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
     Herrec4@nv.ccsd.net
 6   Attorneys for Defendants
 7

 8                                UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11   DAVITA CARPENTER,                                  Case No. 2:20-cv-00560-GMN-BMW

12                 Plaintiffs,
                                                        STIPULATION AND ORDER OF
13   v.                                                 DISMISSAL WITH PREJUDICE
14
     CLARK COUNTY SCHOOL DISTRICT,
15   CHRISTOPHER BERNIER, NADINE JONES,
     and MONICA CORTEZ,
16
                   Defendants.
17

18

19          Plaintiff Davita Carpenter, and Defendants Clark County School District, Christopher

20   Bernier, Nadine Jones, and Monica Cortez, by and through their respective counsel, having

21   agreed to resolve this matter, hereby stipulate and request that the above-captioned matter be

22   dismissed, with prejudice.

23   …

24   …

25   …

26   …

27   …

28   …
     Case 2:20-cv-00560-GMN-BNW Document 23 Filed 10/14/20 Page 2 of 2



 1          Each party shall bear its own costs and fees incurred in this dispute.

 2   DATED: October 12, 2020                            DATED: October 12, 2020

 3   CLARK COUNTY SCHOOL DISTRICT                       LAW OFFICE OF DANIEL MARKS
     OFFICE OF THE GENERAL COUNSEL
 4

 5
     By: /s/ Crystal J. Herrera                         By: /s/ Adam Levine
 6      Crystal J. Herrera (#12396)                        Adam Levine, Esq. (#4673)
        5100 West Sahara Avenue                            610 South Ninth Street
 7      Las Vegas, NV 89146                                Las Vegas, NV 89101
        Attorney for Defendants                            Attorney for the Plaintiff
 8

 9

10                                                ORDER
11
                                                   IT IS SO ORDERED.
12
                                                             14 day of October, 2020.
                                                  Dated this ____
13

14

15
                                                  ___________________________
16                                                Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26

27

28

                                                 Page 2 of 2
